The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in South Korea on January 12, 2021. The USPTO has electronically retrieved a certified copy of the KR3020210001600 application, as required by 37 CFR 1.55. 
Specification
Should the applicant amend the drawing disclosure to include broken lines, as suggested in the drawing rejection, then a broken line description may be required to explain the purpose of the broken lines associated with the claimed matter. Broken lines may represent unclaimed environmental structure, unclaimed portions of the article, boundary lines, stitch lines or perforations. Therefore, for clarity, a broken line statement may be inserted in the Specification preceding the formal claim statement. ((Hague Administrative Instructions Section 403(b)) For example: 
--The broken lines illustrate portions of the spoiler for an automobile which form no part of the claimed design.--
For proper grammar, the formal claim statement should include an “a” prior to the title of the claimed design. Therefore the claim statement should be amended to read: 
--CLAIM: 
The ornamental design for a spoiler for an automobile as shown and described.--
Claim Refusal – 35 USC 112(a) and (b)
	The claim is refused under 35 USC 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 

	The claim is indefinite and non-enabling because the overall shape and configuration of the design cannot be understood with the drawings provided. 

	The appearance of the bottom and interior surfaces of the spoiler is open to multiple interpretations. The shading within the bottom surfaces in Figs. 1.2, 1.3, and 1.7 is dark, or extremely similar to adjacent shaded surfaces, so that the appearance of surfaces and features within the interior of the spoiler is unclear or appears inconsistent. For example, a number of trapezoidal shapes on each side of the interior in Fig. 1.3 appear to protrude with a significant depth, but it is not clear exactly how deep each shape protrudes, or at what exact angle the edges are oriented. The shapes cannot be seen at all in Fig. 1.7 or the other figures, so it is not clear exactly where within the spoiler they are located, and their exact appearance cannot be determined. Likewise, a number of smaller features and surfaces within the interior of the spoiler are only partially illustrated, are shown at extremely oblique angles, or are hidden from view by intervening structure, such as in Fig. 1.1. Because of these ambiguities, the exact depth and appearance of the bottom and interior surfaces of the spoiler cannot be determined without resorting to conjecture and are therefore considered indefinite and non-enabling. 

    PNG
    media_image1.png
    1145
    889
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1255
    974
    media_image2.png
    Greyscale

As a potential means of overcoming this rejection, the applicant may consider removing the indefinite bottom and interior surfaces, shown within the white broken line outlines above, from the scope of the claim. Unclaimed surfaces should be illustrated with lightened surface shading and should be encapsulated with light, thin broken lines in the computer shaded renderings. All broken lines must be rendered using a lighter line weight since unclaimed matter should not appear more prominent than the solid lines representing the claimed design. MPEP 1503.02. 

Should the applicant amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that the applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, be careful to avoid introducing new matter prohibited by 35 U.S.C. 132(a) and 37 CFR 1.121(f). Applicant may file amendments in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121(d).  

Any amended replacement drawing sheet should include all of the claimed figures, even if only one figure is being amended. Replacement sheets cancel all previous disclosures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.

Conclusion
	The instant application stands refused under 35 USC 112(a) and (b). 

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below. 

Telephonic or in person interviews 
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

Email Communication
	The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information. 

Responding to Official USPTO Correspondence 
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by: 
[Symbol font/0xB7] Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply 
[Symbol font/0xB7] Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450 
[Symbol font/0xB7] Facsimile to the USPTO's Official Fax Number (571‐273‐8300) 
[Symbol font/0xB7] Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents/maintain/responding-office-actions
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY HSU whose telephone number is (571)272-5363.  The examiner can normally be reached on MON-FRI 830AM-5PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached at 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The references cited are art of record. Applicant may view and obtain copies of U.S. Patent references by visiting the following site and doing an online search. http://www.uspto.gov/patft/index.html.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.

If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JH/
Patent Examiner, Art Unit 2917

/BAO-YEN T NGUYEN/Primary Examiner, Art Unit 2919